PRICE, Judge,
concurring:
I agree with the majority that this appeal raises a question under Pa.R.Crim.P. 1100 that cannot be resolved on this record, and therefore, join the opinion of Judge Van der Voort for the majority.
I wish to add, however, a word of warning. Commonwealth v. Shelton, 469 Pa. 8, 364 A.2d 694 (1976), and Commonwealth v. Mayfield, 469 Pa. 214, 364 A.2d 1345 (1976), were decided on October 8, 1976. To cite the cases from this Court since that time dealing with the specific problem faced in this appeal would serve no purpose. It is enough to say they are numerous. The time will soon arise when the records before us will post-date October 8, 1976, and must be dealt with accordingly.
Speaking for myself, I see no excuse at any time for such a woefully inadequate record as is before us on this appeal. The majority’s recitation could be enlarged upon, but clearly demonstrates my point. And such a problem post-October 8, 1976, will, in my opinion, require a reversal of a judgment of sentence and discharge.